Citation Nr: 1140369	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to higher staged ratings for residuals of myocardial infarction status post percutaneous coronary intervention, rated (following an initial grant of service connection and award of a 100 percent rating from June 2, 2005 to the end of July 2005) with a 10 percent evaluation assigned as of August 1, 2005 to July 21, 2010.

2.  Entitlement to an increased rating for residuals of myocardial infarction status post percutaneous coronary intervention, rated 60 percent disabling as of July 21, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia PA, which in part, denied service connection for peripheral neuropathy and granted service connection for a myocardial infarction with an initial 100 percent rating assigned effective from June 2, 2005 to the end of July 2005, and a 10 percent rating assigned as of August 1, 2005. 

The appeal of the issue of entitlement to an increased initial rating for residuals of myocardial infarction status post percutaneous coronary intervention was remanded by the Board in a July 2010 decision, which also disposed of another issue of entitlement to service connection for peripheral neuropathy.  The matter is returned to the Board for further consideration.  

Post remand, the RO granted a staged 60 percent rating effective July 21, 2010.  Prior to that time, the 10 percent rating remains in effect.  The Board has recharacterized the issues to reflect this staged increase.


FINDINGS OF FACT

1.  From August 1, 2005 to November 19, 2006, the Veteran's residuals of myocardial infarction status post percutaneous coronary intervention reveals a workload of greater than 7 METs, no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, ejection fraction that is greater than 50 percent and no evidence of congestive heart failure. 

2.  From November 20, 2006 to January 29, 2008, the Veteran's residuals of myocardial infarction status post percutaneous coronary intervention reveals ejection fraction of 50 percent, a workload of greater than 3 METs and no evidence of congestive heart failure.  

3.  From January 30, 2008 to July 24, 2008, the Veteran's residuals of myocardial infarction status post percutaneous coronary intervention reveals evidence of cardiac hypertrophy on cardiac workup, but with an ejection fraction greater than 50 percent, a workload of greater than 5 METs, and no evidence of congestive heart failure.  

4.  From July 25, 2008 to June 9, 2009, the Veteran's residuals of myocardial infarction status post percutaneous coronary intervention reveals ejection fraction of 50 percent, a workload of greater than 3 METs and no evidence of congestive heart failure.  

5.  From June 10, 2009 to July 20, 2010, the Veteran's residuals of myocardial infarction status post percutaneous coronary intervention reveals a workload of greater than 7 METs, no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, ejection fraction that is greater than 50 percent and no evidence of congestive heart failure. 

6.  From July 21, 2010, the Veteran's residuals of myocardial infarction status post percutaneous coronary intervention reveals ejection fraction of 50 percent, a workload of greater than 3 METs and no evidence of congestive heart failure.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent disabling from August 1, 2005 to November 19, 2006 for the residuals of myocardial infarction status post percutaneous coronary intervention, (following an initial grant of 100 percent from June 2, 2005 to the end of July 2005), have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7006 (2010).

2.  The criteria for a 60 percent rating disabling from November 20, 2006 to January 29, 2008 for the residuals of myocardial infarction status post percutaneous coronary intervention have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7006 (2010).

3.  The criteria for a 30 percent rating disabling from January 30, 2008 to July 24, 2008 for the residuals of myocardial infarction status post percutaneous coronary intervention have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7006 (2010).

4.  The criteria for a 60 percent rating disabling from July 25, 2008 to June 9, 2009 for the residuals of myocardial infarction status post percutaneous coronary intervention have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7006 (2010).

5.  The criteria for a rating in excess of 10 percent disabling from June 10, 2009 to July 20, 2010 for the residuals of myocardial infarction status post percutaneous coronary intervention, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7006 (2010).

6.  The criteria for a rating in excess of 60 percent disabling as of July 21, 2010 for the residuals of myocardial infarction status post percutaneous coronary intervention, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7006 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim for service connection for his heart disorder was received in June 2005.  Prior to adjudicating this claim in February 2010, a duty to assist letter addressing the service connection claim was sent in July 2010.

The Veteran was provided initial notice of the provisions of the duty to assist as pertaining to entitlement to an increased rating, which included notice of the requirements to prevail on these types of claims and of his and VA's respective duties.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant so that VA could help by getting that evidence.  Additional notice was sent in June 2008, September 2008 and June 2010

The Veteran is challenging the evaluation assigned following the initial grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because this issue stems from an original service-connection grant, the notice that was provided before service connection was granted was legally sufficient; VA's duty to notify in this case has been satisfied.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.)  Therefore, no further notice is needed; however he did receive such notice as noted above. 

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran received such notice in the letters from June 2008 and September 2008.  The June 2008 letter also provided such notice and also detailed the criteria for entitlement to an increased rating pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), (vacated by Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.) Sept 4, 2009.) Thereafter the RO readjudicated this matter in an April 2011 supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA and private medical records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination conducted in July 2010 provided a current assessment of the Veteran's condition based not only on examination of the Veteran, but also on review of the records.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices from the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for a higher disability rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating for Residuals of Myocardial Infarction 

The Veteran claims his heart disorder is more severe than currently evaluated.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2010) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2010) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).     

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2010).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. See also Esteban v. Brown, 6 Vet. App. 259 (1994).

By way of history, the Veteran had a myocardial infarction (MI) in April 2005 that was treated with percutaneous coronary intervention, which entailed stenting of the left anterior descending artery (LAD).  By way of the February 2005 rating action on appeal, he was assigned a 100 percent rating effective from June 2, 2005 to the end of July 2005.  As of August 1, 2005, he was assigned a 10 percent rating, which remained in effect until July 21, 2010, when a 60 staged percent rating was assigned in a July 2011 rating.  These ratings were assigned pursuant to Diagnostic Code 7006. Because the Veteran is now diagnosed with coronary artery disease (CAD), the Board shall also consider Diagnostic Code 7005.  Other than the criteria under Diagnostic Code 7006, which provides a temporary 100 percent rating during a MI and for 3 months following the MI, the criteria under Diagnostic Codes 7005 and 7006 are identical.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7006 a 100 percent rating is assigned during a myocardial infarction (MI) and for 3 months following the MI documented by laboratory tests.  Thereafter the following ratings are assigned for the MI residuals.  A 10 percent rating contemplates a workload of greater than 7 METs but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  A 30 percent rating contemplates a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent. Finally, a 100 percent rating contemplates documented coronary artery disease (Code 7005) or myocardial infarction (Code 7006) resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. See 38 C.F.R. § 4.104, Diagnostic Code 7006. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

The evidence includes records from private medical providers addressing cardiac treatment and studies from 2005 through 2010, as follows.  A November 2005 cardiac workup included myocardial imaging, and perfusion studies with wall motion and with ejection fraction.  He also underwent cardiac stress tests.  The clinical ECG revealed normal hemodynamic response to exercise without chest discomfort and non diagnostic EKG changes at moderate cardiac workload.  Perfusion revealed no evidence of exercise induced ischemia.  He had mildly reduced apical perfusion at rest, likely due to mild partial thickness infarction in this territory.  He had mildly reduced basal inferior septal activity was also noted at rest and may be related to attenuation effect function, upper normal LV size.  He had low normal apical and basal inferoseptal function and normal LV ejection fraction (ejection fraction was 51 percent).  Bruce protocol stress test revealed the following METS from 3 tests with increased workload:  

At 1.7 miles per hour with 10 percent grade, he had 5 METs. 

At 2.5 miles per hour with 12 percent grade, he had 12 METs.

At 3.4  miles per hour with 14 percent grade, he had 14 METs.  All tests were done for 3 minutes

On November 2005 follow-up for history of recent anterior wall MI, with drug infused stenting in the LAD, moderate lesion of the right coronary artery with recent negative thallium and normal LV function.  There has been no recurrence of chest pain or shortness of breath.  He was quite active and wished to become more so.  Examination revealed cardiac PMI was at the midclavicular line.  He had normal S1 and S2 with no murmur or gallop.  Lungs were clear to auscultation and percussion.  

A December 2005 VA examination for diabetes and heart problems noted his heart attack history in April 2005, with a normal stress test in May 2005.  He was reported to have passed as stress test in November 2005, but the report was not available for review.  He was able to climb stairs with only a little shortness of breath at the top that resolved quickly with rest.  He denied peripheral edema.  He carried nitro but hasn't had to use it.  He was taking part in cardio rehab with no problems now on treadmill.  He was asymptomatic at rehab.  He worked part time as a school bus driver the past 12 years.  He was retired from Kodak in 1992.  Examination revealed he was bradycardic, with Normal S1, S2 and no murmurs.  Pulmonary was clear to auscultation and percussion, without wheezes, rhonchi or shortness of breath.  He was diagnosed with MI.  His estimated METS was at 10.  No formal testing for ejection fraction was done.

In October 2006, the Veteran was said to have easy dyspnea on exertion.  A November 2006 cardiac workup included myocardial imaging, and perfusion studies with wall motion and with ejection fraction.  He also underwent cardiac stress tests.  The cardiac examination itself was unremarkable, again showing normal heart sounds without murmurs or gallops.  The ECG showed mild sinus bradycardia with otherwise normal tracing.  Bruce protocol testing revealed the following.  

At 1.7 miles per hour with 10 percent grade, he had 5 METs. 

At 2.5 miles per hour with 12 percent grade, he had 7.5 METs.

At 3.4  miles per hour with 14 percent grade, he had 10 METs.  

All tests were done for 3 minutes.  Nuclear stress testing showed no evidence of chest pain.  Pulmonary examination was negative for changes.  

The conclusions from the November 2006 workup indicated he had a normal hemodynamic response to exercise without chest discomfort and mild non diagnostic ECK changes at a moderate cardiac workload.  Myocardial perfusion revealed no evidence of significant exercise induced ischemia.  Low normal and normal apical activity was noted on both rest and stress images and may be related to mild partial thickness infarction in this territory.  Low normal inferior activity at rest was also identified, likely related to attenuation effect.  Mild left ventricular (LV) hypertrophy was noted.  Functionally he had mild LV hypertrophy but no clear regional dysfunction and low normal LV ejection.  His LV ejection fraction was 50 percent.  

The Veteran again underwent cardiac workup from a private medical provider in January 2008, with his prior history of MI in 2005 treated with stenting to the LAD, and more recent complaints of intermittent chest pressure for the past couple of months.  At the time of study he had chest tightness of 3/10 severity.  Cardiac and pulmonary examinations were again unremarkable.  Bruce protocol testing revealed the following.  

At 1.7 miles per hour with 10 percent grade, he had 5 METs. 

At 2.5 miles per hour with 12 percent grade, he had 7.5 METs.

At 3.4 miles per hour with 14 percent grade, he had 10 METs.  

The first two tests were done for 3 minutes, with the third test done for 3 minutes 30 seconds.  Nuclear test findings showed no chest tightness before or during testing, but with some tightness of 3-4/10 at 5 minutes 30 seconds of recovery which decreased to 1/10 by 13 minute's recovery.  The LV perfusion findings noted LV hypertrophy with LV function of 58 percent and LV upper normal in size and appeared mildly hypertrophied.  

The conclusions were that his clinical ECG had normal hemodynamic response to exercise but with atypical chest discomfort in recovery only.  He also had ECG changes suggestive of ischemia.  Myocardial perfusion showed no evidence of exercise induced ischemia.  Mildly reduced activity in the LV apex at rest was noted as possibly related to mild partial thickness infarction in this territory.  Mild LV hypertrophy was also identified.  He had upper normal LV function size and normal LV systolic function.  His LV ejection fraction was 58 percent.

A January 2008 follow-up report noted the Veteran was having chest discomfort not necessarily exertional.  It lasted as variable period of time.  However he hadn't taken nitroglycerin.  He was also short of breath and had fatigue.  ECG showed sinus bradycardia and was within normal limits.  He was assessed with coronary artery disease (CAD) with comments noting atypical chest discomfort with need for further diagnostic study.

In February 2008 the cardiac findings were again summarized, with conclusions that his thallium testing only showed minor defects without significant ischemia, and with normal LV function.  He was noted to have had chest discomfort after (but not during) 9 minutes of exercise.  His ECG changes were minor.  He continued to have chest discomfort with a pressure that occurred at rest as well as after exertion, but did not seem to be caused by the exertion.  He reported occasional shortness of breath with activity.  Examination continued to be unremarkable from a cardiac and pulmonary standpoint, with his heart's PMI at the midclavicle line, normal S1, S2 sounds without murmur or gallop, and lungs clear to auscultation and percussion.  There also was no palpable aortic aneurysm and no peripheral edema.  The physician remarked that the Veteran's chest pain did not sound anginal but he was obviously concerned about it and it was occurring frequently.  Reviews of the previous angiogram revealed that he had at least a 60 to 70 percent proximal RCA lesion and he was recommended to undergo another angiography in the near future.  

He was hospitalized nearly a week later again in February 2008 for chest pain that was unpredictable.  The results from the recent studies and angiography/heart catheterizations showed patent stent in the LAD, with a tight coronary artery lesion and moderate proximal right carotid artery (RCA) stenosis.  He underwent further treatment during this hospitalization including more coronary artery intervention with stenting of his circumflex artery and percutaneous transluminal coronary angioplasty (PTCA) with the outcome of these procedures deemed successful.  A follow-up later in February 2008 noted that since the angiogram with stenting, he has not had any recurrent chest pain.  However he reported some dyspnea on exertion which was a relatively new finding.  Examination was unremarkable of the heart and lungs with an impression of CAD, status post anterior wall MI with normal LV functional with worsening of his obtuse marginal lesion which was recently stented with a drug eluting stent.  

In March 2008 the Veteran persisted with shortness of breath without chest pain, related to certain activities.  Again his chest pain had stopped since his circumflex artery was stented.  However the shortness of breath persisted in spite of using a diuretic.  As with earlier physical examinations, his cardiopulmonary examinations were completely unremarkable.  The doctor felt that his symptoms were related to activity although they were difficult to completely understand.  Stress testing was not helpful in diagnosing him.  He underwent further procedure in March 2008 including coronary angiography, coronary artery intervention, coronary stenting and PTCA.  The history of his shortness of breath was felt to be a variant of his angina, with the chest pain noted to be atypical but stopped with stenting of the circumflex.  The procedure done in March 2008 involved successful percutaneous coronary artery intervention of the right coronary artery (RCA) with drug eluting stent.  On follow-up in April 2008, he felt much better after his RCA was instrumented, and he no longer had chest pain or shortness of breath.  He was fully active.  Again physical examination was unremarkable from a cardiopulmonary standpoint.  

The report of a July 2008 VA examination of the heart revealed his current treatment was with Metroprolol, Diovan, ASA, Plavix and Nitro (once in February).  He had a history of congestive heart disease but no other type of heart disease.  He required continuous medication.  There was no history of syncope or dizziness.  He did have constant fatigue, monthly angina, and dyspnea on mild exertion.  His blood pressure was 143/78.  On cardiac exam JVD was absent.  Hearts sounds were S1, S2 with regular rhythm and no murmur, clicks or rubs.  He had normal chest sounds on pulmonary exam.  He had no peripheral edema.  ECG revealed normal hemodynamic response to exercise.  He had atypical chest discomfort in recovery only and EDG changes suggestive of ischemia.  Myocardial perfusion revealed no evidence of exercise induced ischemia.  Mildly reduced activity in the LV apex at rest was noted and may be related to mild partial thickness infarction in this territory.  Mild LV hypertrophy was also revealed.  Function was upper normal LV size and normal LV systolic function.  LV ejection fraction was 58 percent.  He was able to reach 10 METS during stress test without symptoms at rest he did have chest pain and ischemic findings on EKG.  The diagnosis was CAD.  The Veteran was noted to be retired when addressing occupational impact.  There was an impact on his activities of daily living.  He had moderate effects on chores, exercise and recreation.  It prevented sports.  He had no effect on feeding, shopping, bathing, dressing, toileting or grooming.  He could do the treadmill at 3 miles per hour for 20-30 minutes.  

On July 25, 2008, a few days after the VA examination, the Veteran underwent further procedure, with a heart catheterization, left ventriculography and coronary angiography for non exertional chest pain.  Of note his LV ejection fraction was 50 percent.  Other findings included his anterolateral wall was mildly hypokinetic with no significant mitral regurgitation detected.  The conclusion was mild non obstructive CAD with all stents patent.  He had low normal LV systolic function. 

In October 2008 he returned to the cardiac division of his private medical provider for complaints of chest pain with angiogram showing nonobstructive coronary disease.  However he no longer had any chest discomfort.  Examination of the heart and lungs was again unremarkable as previous ones were.  He was described as doing well, although he was anxious to follow-up whether he had an aortic aneurysm.  No evidence of such aneurysm was shown in an ultrasound from the same month.  In April 2009 he was followed up for his CAD and was doing well without chest pain, shortness of breath, orthopnea, syncope or presyncope.  He was fully active.  Examination was again unremarkable and he was said to continue to do well.

In June 2009 he returned to cardiac follow-up earlier than usual because of 4 weeks angina type of chest discomfort.  The pain lasted 2-3 minutes at a time and happened with minor activity and rest, associated with diaphoresis.  He had a history of similar pain years ago, relieved by stenting.  His stress tests showed ECG changes with exercise but no decreased flow on Thallium.  His prior history of MI was noted.  On ECG he had normal sinus rhythm within normal limits; unchanged from prior ECG's and his heart and lung exam were unchanged.  He was assessed with rather atypical chest pain, with a history of the same in the past felt to be angina and relieved with intervention.  Thus he underwent further intervention in June 2009 with catheterization, left ventrigulography, with LV ejection fraction of 60 percent reported.  The conclusions included mild non obstructive CAD, no retrostenosis of previously implanted stents and normal LV systolic function.  

On follow-up in July 2009 following the angiogram and other procedures, he was noted to be doing well and no longer had chest pain.  

In November 2009 he was seen for complaints of epigastric discomfort that felt like gas and was unrelated to activity.  He exercised well without limitation.  The pain came and went and was not relieved by nitroglycerin.  Examination was unremarkable and it was noted that the last angiogram of June 2009 was clear.  The doctor advised the Veteran that this was not angina discomfort and he was told to lower his dosage of aspirin and start on Zantac and antacids.  In December 2009 he underwent a treadmill exercise test, with resting ECG at normal sinus, within normal limits.  He had epigastric discomfort at the start of exercise, and negative exercise tolerance.  Bruce protocol testing revealed the following.  

At 1.7 miles per hour with 10 percent grade, he had 5 METs. 

At 2.5 miles per hour with 12 percent grade, he had 7.5 METs.

At 3.4 miles per hour with 14 percent grade, he had 10 METs.  

At 4.5 miles per hour with 16 percent grade, he had 13.5 METS

The first three tests were done for 3 minutes, with the fourth test done for 18 minutes.  No recording of ejection fraction was documented.

A June 2010 routine follow-up revealed he was doing well.  He no longer had any chest discomfort.  His epigastric discomfort had improved with PPI's.  He denied orthopnea, PND, syncope or presyncope.  Examination was again unremarkable for the heart and lungs.  He was noted to have 4 drug eluting stents and the physician would keep him on lifelong Plavix.

VA records between 2008 and 2010 primarily address other concerns than cardiac problems.  However a June 2010 record to establish VA care noted his heart examination was unremarkable, with his history including CAD, clinically stable.  Another June 2010 VA record showed treatment for diabetes and pointed out that he used private care for his cardiac problems.  He was also noted to attend a YMCA 3 days a week. 

The report of a July 2010 VA examination noted the Veteran's residuals of the 2005 heart attack as including needing continuous medication to treat hypertension.  He had dyspnea on moderate exertion.  There was no history of productive or nonproductive cough, wheezing, non angina chest pain, fever, anorexia or night sweats.  His blood pressure was 144/62.  Cardiac examination findings showed no evidence of CHF, or pulmonary hypertension.  His heart sounds were S1, S2 without extra heart sounds.  He had regular rhythm.  Pulmonary examination revealed no evidence of abnormal breath sounds.  Tests revealed a negative exercise stress test, with METS of 13.5.  His heart size was normal, determined by echocardiogram.  LV testing revealed ejection fraction of 50 percent.  He was diagnosed with CAD.  The effects on the usual occupation were not applicable as he was retired.  There was no effect on usual activities of daily living.  

The RO is noted to have evaluated the Veteran as 10 percent disabling as of August 1, 2005 following an initial grant of 100 percent from June 2, 2005 to the end of July 2005.  This 10 percent rating has remained in effect until the RO assigned a 60 percent rating as of July 21, 2010.  The basis for the 60 percent rating was the finding on the VA examination of this date which included an ejection fraction of 50 percent.  This corresponds with the criteria for a 60 percent rating under Diagnostic Code 7006 for an ejection fraction of 30 to 50 percent.  The other findings in this examination, including his METs which exceeded 13.5, and unremarkable heart findings including heart size were not shown to support this 60 percent rating.  The only other noteworthy finding in this examination was his report of needing continuous medication and dyspnea on moderate exertion.  

Despite correctly awarding a 60 percent rating based on the finding of an ejection fraction of 50, the RO inexplicably disregards evidence prior to July 21, 2010 which also showed ejection fraction readings of 50 percent.  In its June 23, 2011 supplemental statement of the case, the RO noted evidence prior to July 2010 described as showing an isolation ejection fraction of 50 percent, and with METs that were actually lower than those obtained in July 2010 (greater than 7, as opposed to greater than 13.5 shown in July 2010).  The RO also noted the Veteran's need to undergo additional angioplasty and heart catheterization, yet found that this evidence prior to July 21, 2010 still only warranted a 10 percent rating.  

The Board finds fault in such analysis, and finds that in this case where fluctuations in the Veteran's ejection fraction findings are shown over time, it is appropriate to assigned staged ratings which correspond with these findings.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010) (holding that the procedural protections of 38 C.F.R. § 3.344, regarding the stabilization of disability evaluations, are inapplicable when the Board is retroactively assigning staged ratings).

Additionally the Board shall consider other cardiac manifestations (apparently overlooked by the RO) that are recognized by the rating criteria as warranting ratings higher than the 10 percent rating.  

Based on the foregoing, the Board finds that an increase in the staged ratings during the period prior to July 21, 2010 is in order.  The new ratings should be as follows:  for the period from August 1, 2005 to November 19, 2006, no more than the 10 percent rating currently in effect is warranted; for the period from November 20, 2006 to January 29, 2008, a 60 percent rating is warranted; for the period from January 30, 2008 to July 24, 2008, a 30 percent rating is warranted; for the period from July 25, 2008 to June 09, 2009, a 60 percent rating is warranted; and for the period from June 10, 2009 to July 20, 2010, a 10 percent rating is warranted.  Also, the Board finds that an increased rating in excess of 60 percent is not warranted for the period from July 21, 2010.  

      Period from August 1, 2005 to November 19, 2006

With regards to the 10 percent rating assigned from August 1, 2005 to November 19, 2006, the evidence fails to show that an increased rating is warranted.  The heart manifestations during this period were shown to fit firmly within the criteria for a 10 percent rating.  His heart size was normal (although upper normal range), thus he had no evidence of cardiac hypertrophy or dilatation.  He had no evidence of a workload between 5 and 7 METS resulting in dyspnea, fatigue, angina, dizziness or syncope.  His ejection fraction as recorded in November 2005 was 51 percent.  Repeatedly the findings on heart examinations, including the private cardiovascular records and the December 2005 VA examination, did not suggest any significant findings that would fall within the criteria for a higher, 30 percent, rating.  The most significant finding in the December 2005 examination was that the Veteran had a little shortness of breath after climbing stairs that resolved quickly with rest.  In summary, the findings from the medical evidence from August 1, 2005 to November 19, 2006 are most similar to the criteria for a 10 percent rating.  Therefore a rating in excess of 10 percent is not warranted during this time.  

With regard to the METS, while the exercise tests from 2005 and continuing throughout the pendency of this appeal are noteworthy in recording 5 METS during exercise at 1.7 miles per hour at a 10 percent grade for 3 minutes, there is no evidence of this resulting in the aforementioned symptoms.  Further the Veteran's METS increased to 7.5 or higher as the testing became progressively more rigorous during the series of testing done in the cardiac workups.  Therefore the recorded METS in the series of testing done in cardiac workups shown throughout the pendency of this appeal are not shown to approach the level so severe as to warrant more than a 10 percent rating, and in some instances, they are noncompensable.

      Period from November 20, 2006 to January 29, 2008

As of November 20, 2006, when the Veteran underwent a cardiac workup for dyspnea on exertion, the finding of most significance was the ejection fraction of 50 percent.  This warrants a 60 percent rating under Diagnostic Code 5006.  Affording the Veteran the benefit of the doubt, this 60 percent rating is shown to be warranted for the period beginning the date of this finding and running through the day prior to the next time (January 30, 2008) an ejection fraction was recorded with a reading of 58 percent.  While a 60 percent rating is in order for this period, an even higher, 100 percent, rating is not warranted during this time.  There is no evidence of chronic congestive heart failure (CHF), or workload of less than 3 METs or left ventricular dysfunction with an ejection fraction of less than 30 percent.  To the contrary, his METS were more than 3 METS, there was normal response to exercise without discomfort, and ejection fraction was at 50 percent.  There was no suggestion in the records for the period between November 20, 2006 and January 29, 2008 of chronic CHF.  Thus a rating in excess of 60 percent disabling is not warranted during this time period.  

Period from January 30, 2008 to July 24, 2008

As of January 30, 2008, the evidence reflects that 30 percent rating is warranted, up through July 24, 2008.  This increase to 30 percent (from what was 10 percent), is based on the finding of an ejection fraction now being recorded at 58 percent on cardiac workup of January 30, 2008.  The next higher, 60 percent, rating is not in order with such a high ejection fraction reading.  Affording the Veteran the benefit of the doubt, a 30 percent rating is warranted during this period based on evidence of some left ventricle (LV) hypertrophy revealed in the January 2008 cardiac workup.  A 30 percent rating contemplates evidence of cardiac hypertrophy.  However a rating in excess of 30 percent disabling is not shown during the period between January 30, 2008 and July 24, 2008.  His METS are shown to be 7.5 or higher as the testing became progressively more rigorous during the series of testing done in the cardiac workups.  They do not fall within the criteria for a 60 percent rating which contemplates METS between 3-5 METS.  There is also no evidence of CHF.  

	Period from July 25, 2008 to June 9, 2009

As of July 25, 2008, the evidence again shows an ejection fraction of 50 percent on cardiac workup; thus a 60 percent rating is warranted as of this time up through June 9, 2009.  A 100 percent rating is not warranted during this time.  There is no evidence of chronic congestive heart failure (CHF), or workload of less than 3 METs, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  To the contrary, he is noted in October 2008 and in April 2009 to be doing well, without chest pain, shortness of breath, orthopnea, syncope or presyncope.  There was no suggestion in the records dated during the period between July 25, 2008 and June 9, 2009 of chronic CHF.  Thus a rating in excess of 60 percent disabling is not warranted during this time period.  

	For the period from June 10, 2009 to July 20, 2010

As for the period from June 10, 2009 up through July 20, 2010, the evidence supports a rating of no more than 10 percent disabling for the cardiac symptoms.  The cardiac findings during this time do not show any significant problems.  There was no longer evidence of cardiac hypertrophy or dilatation reported in these records.  The Veteran had no evidence of a workload between 5 and 7 METS resulting in dyspnea, fatigue, angina, dizziness or syncope.  His ejection fraction as recorded in a June 2009 workup for chest pain was 60 percent.  After the June 2009 procedure, he no longer had cardiovascular chest pain, with the pain in November 2009 was deemed to be epigastric in nature.  Repeatedly the findings on heart examinations, including the private cardiovascular records and the December 2005 VA examination, did not suggest any significant findings that would more nearly approximate the criteria for the next higher, 30 percent, rating. 

	For the period from July 21, 2010

Finally, as of July 21, 2010, the evidence does not reflect that the Veteran's cardiac disorder, which is again rated at 60 percent disabling, warrants an increase to the next higher, 100 percent, rating.  During this period, there is no evidence of chronic congestive heart failure (CHF), or workload of less than 3 METs or left ventricular dysfunction with an ejection fraction of less than 30 percent.  To the contrary, his ejection fraction is 50 percent.  He is otherwise shown to have unremarkable cardiovascular findings, with his METS at 13.5, and his heart size was deemed normal by echocardiogram.  Accordingly, a request for increase during this period is denied.  


Extraschedular Consideration

The RO determined that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating was not warranted.  Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2010).  

In this case, the Rating Schedule is adequate for evaluating the Veteran's heart disability.  He is not shown to have been hospitalized frequently for this condition.  With regard to the impact on the Veteran's ability to work, he is shown by the record to have retired in 1992 from full time work and worked part time as a bus driver as noted in 2005, and was fully retired in 2008.  It appears he retired due to age or duration of work.  The Veteran has not provided any significant information on his prior occupation from which he apparently retired, nor has he alleged that his heart disability renders him unemployable.  

Thus, the disability due to the Veteran's service-connected heart disability is shown to be adequately compensated by the assigned schedular rating, which contemplates the impact of his disability, with manifestations of pain, weakness and fatigue, on occupational function.  Accordingly, referral for extraschedular consideration is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

For the period from August 1, 2005 through November 19, 2006, a rating in excess of 10 percent for residuals of myocardial infarction status post percutaneous coronary intervention is denied. 

For the period from November 20, 2006 to January 29, 2008, a 60 percent rating for residuals of myocardial infarction status post percutaneous coronary intervention is granted, subject to the laws and regulations governing the award of monetary benefits.  

For the period from January 30, 2008 to July 24, 2008, a 30 percent rating for residuals of myocardial infarction status post percutaneous coronary intervention is granted, subject to the laws and regulations governing the award of monetary benefits.  

For the period from July 25, 2008 to June 9, 2009, a 60 percent rating for residuals of myocardial infarction status post percutaneous coronary intervention is granted, subject to the laws and regulations governing the award of monetary benefits.  

For the period from June 10, 2009 to July 20, 2010, a rating in excess of 10 percent for residuals of myocardial infarction status post percutaneous coronary intervention is denied. 

From July 21, 2010, a rating in excess of 60 percent for residuals of myocardial infarction status post percutaneous coronary intervention is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


